Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on June 26, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 34-54 are allowed.  The claims have been renumbered 1-21.  
4.         Claims 1-33 were cancelled in the preliminary claim amendment filed on October 14, 2019.

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Burr Settles (“Active Learning Literature Survey”, University of Wisconsin, Madison, January 26, 2010, pages 1-67, Computer Sciences Technical Report 1648), teaches active learning systems attempt to overcome the labeling bottleneck by asking queries in the form of unlabeled instances to be labeled by an oracle (e.g., a human annotator).  An alternative to synthesizing queries is selective sampling.  The key assumption is that obtaining an unlabeled instance is free so it can first be sampled from the actual distribution, and then the learner can decide whether or not to request its label.
     Next, the prior art of record, Chang et al. (Patent No. 8285656), teaches data verification of business or consumer data.  A data verification system that receives or selects data to be verified, 
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “to add a new data sample to a reservoir of data samples identified based at least in part on a particular data type associated with the new data sample” and “sent the new data sample to an oracle of a plurality of oracles, the oracle selected based in part on one or more of the particular data type or one or more attributes associated with the new data sample” as recited in independent claim 34 and similarly recited in independent claims 44 and 54..
    The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The Specification has been amended as follows:
On page 1 at [0001], now U.S. Patent No. 10,360,516 has been inserted after “U.S. Patent Application No. 15/619,786,”.

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Afrait et al.,“Adaptive-Sampling Algorithms for Answering Aggregation Queries on Web Site,” ScienceDirect Data & Knowledge Engineering 64 (2008) pages 462-490, 2007
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 18, 2021